DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 44-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.
Applicant’s election without traverse of Group I (claims 1-43 and 60-67) in the reply filed on 3/1/2021 is acknowledged.

Claim Objections
Claims 1, 3, 4, 6, 8, and 13 are objected to because of the following:
With respect to claim 1, last line, the term “the pellet-stable rubber” is not consistent with previous recitation of “pellet-stable bimodal rubber” and should be replaced with “the pellet-stable bimodal rubber”.
With respect to claim 3, line 1, the term “the catalyst compound” is not consistent with previous recitation of “one or more metallocene catalyst” and should be replaced with “the one or more metallocene catalyst”.
With respect to claim 4, the term “or” should be inserted before the last listed compound to complete the alternative expression.
With respect to claim 6, commas and the term “or” before the last compound listed should be provided to complete the alternative expression.

With respect to claim 13, line 4, the term “catalyst” should be inserted before “A” to be consistent with previous recitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13, 17-19, 23-43, and 60-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claim 1, line 3, the term “high” in “high molecular weight” is indefinite because it is unclear how high is “high.”
With respect to claim 1, the step at the end of the claim of “optionally pelletizing the pellet-stable rubber” is not within the scope of the preamble which is drawn to making a pellet-stable olefinic copolymer bimodal rubber and not to articles or products thereof.  Because of the inconsistency between the preamble and the body of the claim, it is unclear to what the claim is ultimately drawn.
With respect to claim 9, regarding i, ii, iii, and iv, it is unclear whether all four or required or are recited in the alternative.  The insertion of “and” or “or” before part iv would clarify the requirements.

With respect to claim 18, line 1, the term “the bimodal rubber copolymer” lacks antecedent basis.
With respect to claim 18, line 6, it is unclear to what the term “the rubber” refers.
With respect to claim 28, the term “the foregoing catalysts” lacks antecedent basis.
With respect to claim 29, the step of “forming pellets with the pellet-stable rubber” is not within the scope of the preamble which is drawn to making a pellet-stable olefinic copolymer bimodal rubber and not to articles or products thereof.  Because of the inconsistency between the preamble and the body of the claim, it is unclear to what the claim is ultimately drawn.
With respect to claim 30, the term “the pellets” lacks antecedent basis.  
With respect to claims 32-43 and 60-67, the step of making an article or thermoplastic vulcanizate is not within the scope of the preamble which is drawn to making a pellet-stable olefinic copolymer bimodal rubber and not to articles or products thereof.  Because of the inconsistency between the preamble and the body of the claim, it is unclear to what the claim is ultimately drawn.
With respect to claims 35 and 39-40, the term “the thermoplastic vulcanizate” lacks antecedent basis.
With respect to claim 43, line 3, it is unclear to what the term “the rubber” refers.  Specifically, does it refer to the bimodal rubber, the high molecular weight olefin copolymer rubber, or the pellet-stable bimodal rubber.
With respect to claims 60 and 61, the term “the TPV” lacks antecedent basis.
With respect to claims 2-8, 10-13, 19, 23-27, and 31, these claims are rejected being dependent on rejected claims and failing to cure their deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14-17, 19, 20-35, 38-43, and 61-67 are rejected under 35 U.S.C. 103 as being unpatentable over Ellul (US 9,234,093).
With respect to claims 1, 19, 29, 31, and 41, Ellul discloses a process of preparing a thermoplastic vulcanizate comprising charging a reactor with an olefinic copolymer rubber characterized by a bimodal molecular weight distribution and contemporaneously adding a thermoplastic resin with a cure system including catalysts (abstract).  In a particular embodiment, the thermoplastic is isotactic polypropylene (col. 12, lines 5-7).  While the explicitly stated, the isotactic polypropylene is inherently separately formed in another reactor.  The vulcanizates are subjected to palletization and therefore are “pellet-stable” as required by the claims (col. 22, lines 22-23).
The vulcanizate includes 15-90 wt % rubber (col. 14, lines 5-6), however, does not disclose with sufficient specificity so as to anticipate the claimed range 80-97.5 wt %.
Even so, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art to add bimodal rubber within the claimed range.

With respect to claims 14 and 15, Ellul discloses utilizing up to 50 wt % of the high Mooney viscosity (i.e., ultra-high molecular weight) rubber (col. 5, lines 53-55).
With respect to claims 16 and 17, in Table I, some of the bimodal rubbers having 0% diene and therefore the ultra-high fraction necessarily has 0% diene.
With respect to claims 20 and 21, exemplified bimodal rubbers have ethylene content of about 65 wt % and diene content of 0-4.8 wt % (Table 1).
Ellul fails to disclose the peak molecular weight of the ultra-high or moderate weight fractions, however, Ellul teahes that molecular weight affects performance where bimodal rubber with low molecular weight fractions did not perform as well (col. 25, lines 31-37).
It is the examiner’s position that molecular weights of ultra-high and moderate fractions are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate peal molecular weights, including those within the scope of the present claims, so as to produce desired end results.
	With respect to claim 22, Ellul discloses that the rubbers having polydispersity (Mw/Mn) of less than 4 (col. 2, lines 16-18).

With respect to claim 25, Ellul discloses that the propylene-based polymers having Mw of 50,000-2,000,000 g/mol (col. 11, lines 38-44).
With respect to claim 26, Ellul discloses that the copolymers of propylene are random (col. 10, line 58).
With respect to claim 27, exemplified bimodal rubbers are EPDM (Table 1).
With respect to claim 30 and 35, Ellul discloses that the thermoplastic vulcanizate is extrudable (col. 17, lines 57-61).
With respect to claims 32, 33, 42, and 62-67, Ellul discloses makes articles from the thermoplastic vulcanizate by molding such as injection and extrusion (col. 18, lines 10-27).
With respect to claims 34 and 43, Ellul also discloses adding oil to the thermoplastic vulcanizate (abstract).
With respect to claims 38, 40, and 61, Ellul discloses adding zinc oxide and stannous chloride (col. 17, lines 37-40).
With respect to claims 39 and 60, Ellul discloses adding additives such as lubricants, compatibilizers, etc (col. 13, lines 29-50).
	

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ellul (US 9,234,093) in view of Lian (WO 2016/196331).
The discussion with respect to Ellul in paragraph 5 above is incorporated here by reference.

Lian discloses supported metallocene catalyst systems for polymerization of isotactic polypropylene (abstract) capable of forming polymers with high molecular weights and having high catalyst activities (paragraph 0011).  The metallocene catalyst is of formula 
    PNG
    media_image1.png
    203
    345
    media_image1.png
    Greyscale
(paragraph 0013), which is identical to that claimed, including all functional groups, and is used with aluminoxane activator (paragraph 0013).  Polymerization occurs at 20-200°C (paragraph 00110).
Given that Ellul is open to the use of appropriate polymerization to prepare isotactic polypropylene and further given that Lian discloses that metallocene catalysts like claimed are used which have high efficiency and catalyst activities, it would have been obvious to one of ordinary skill in the art to utilize the claimed metallocene in the reactor to prepare the thermoplastic polypropylene of Ellul.

    PNG
    media_image2.png
    224
    359
    media_image2.png
    Greyscale
except for the presence of chlorine on the Zr (paragraph 00149).  However, in the general formula, the chlorine is part of “X” which can also be hydrocarbyl radicals having 1-2 carbon atoms (page 48, claim 11).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the chlorine with methyl (hydrocarbon with 1 carbon) and therefore arrive at claimed metallocene catalysts.

Claims 5, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ellul (US 9,234,093) in view of Canich (WO 2017/039994).
The discussion with respect to Ellul in paragraph 5 above is incorporated here by reference.
With respect to claims 5, 6, 12, Ellul discloses that the bimodal rubber is prepared with metallocene catalysts (col. 8, lines 36-49), however, it fails to disclose that it is a transition metal pyridyldiamide catalyst.
Canich discloses suitable metallocene olefin catalysts include pyridyl diamide catalysts such as 
    PNG
    media_image3.png
    209
    248
    media_image3.png
    Greyscale
(paragraph 0099).

With respect to claims 9-11 and 13, Ellul discloses adding cyclopentadienyl metallocene catalysts, however, it fails to utilize a mixture of cyclopentadienyl and pyridyl diamide catalysts.
Even so, It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize both metallocene catalysts to polymerize the bimodal rubber of Ellul

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn